DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 07/22/2020.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 804f mentioned in paragraph [0083] and 1014b mentioned in paragraph [0092].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: C404F in Fig. 8 and 1014c in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is unclear how the changes are received from the master node, when in claim 3, which claim 7 depends from, the one or more changes are specifically included in the first version of the vehicle ledger and those changes are not stored in the master ledger; claim 5, which claim 7 also depends from, also states that the master ledger is updated with the changes only after the second criteria are met… Examiner interprets the second criteria are met when the master node receives data/ changes it did not already contain.
In claim 8, it is unclear how the first version of the vehicle ledger could be replaced with the updated vehicle ledger when they system has decided to forgo updating the ledger at all. Examiner interprets that when the system forgoes updating the master ledger, the vehicle ledger is not updated either.
Claim 8 recites the limitation "the updated vehicle ledger" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which 16 depends, already claims a master ledger that uses blockchain for recording information about a plurality of vehicles in a distributed network. Claim 16 does not add any new limitation that is not already covered in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a system. Thus, the claim is directed to a machine or manufacture, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1:
A system comprising:
one or more computer processors; and
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising:
receiving, at a master node in a distributed network architecture, a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture;
in accordance with a determination that first criteria are met, updating the vehicle ledger, including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node, wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node, and wherein the master ledger is implemented using a blockchain that contains vehicle records for a plurality of vehicles associated with the distributed network architecture, the blockchain including a first block including the vehicle data corresponding to the first vehicle; and
transmitting the updated version of the vehicle ledger to the first vehicle node; and
in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “a determination that first criteria are met.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. The applicant’s specification states that, “the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical.” [0123] A person could look at two different documents and mentally determine that both contain identical words, markings, and/or images. This step is directed to a mental process.
The limitation of, “generating an updated version of the vehicle ledger,” is directed to a mental process. Figures 14a and 14b of the applicant’s drawings show an example of what it would look like for the vehicle ledger to be updated. Line 1422 is added to the ledger shown in the figures; a person could add such a line by hand to a spreadsheet based their own observations or actions. MPEP 2106.04(a)(2) III states that the courts consider a mental process “thinking” that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The step recites a mental process.
The limitation of, “a determination that the first criteria are not met, forgoing updating the vehicle ledger,” is directed to a mental process. A person could look at two different documents and mentally determine that they are not identical or contain different information or data. As cited in paragraph [0123] of the applicant’s specification, this constitutes determining if the first criteria are met or not. That same person could then decide because the documents are different they would take no further action. The step recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitations of, “one or more computer processors; and one or more non-transitory storage media.” These steps are recited at a high level of generality and merely automate, therefore acting as a generic computers to perform the extra solution activity of data receiving and transmitting, see MPEP 2106.05(g).
The claim recites the limitation of, “the master ledger is implemented using a blockchain.” Examiner interprets blockchain under the definition as stated in the Merriam Webster Dictionary, “a digital database containing information (such as records of financial transactions) that can be simultaneously used and shared within a large decentralized, publicly accessible network.” Examiner clarifies that a blockchain comprises a database, a type of generic computer component. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of recording data, see MPEP 2106.05(g).
The claim recites, “receiving… transmitting.” These steps are described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving and transmitting were considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the processors, non-transitory storage media, and blockchain are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 1, and thus it is ineligible.
STEP 1: Does claim 17 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.
Claim 17:
A method for maintaining vehicle ledgers in a distributed network architecture, the method comprising:
receiving, at a master node in the distributed network architecture, a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture;
in accordance with a determination that first criteria are met, updating the vehicle ledger, including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node, wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node, and wherein the master ledger is implemented using a blockchain that contains vehicle records for a plurality of vehicles associated with the distributed network architecture, the blockchain including a first block including the vehicle data corresponding to the first vehicle; and
transmitting the updated version of the vehicle ledger to the first vehicle node;
and in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “a determination that first criteria are met.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. The applicant’s specification states that, “the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical.” [0123] A person could look at two different documents and mentally determine that both contain identical words, markings, and/or images. This step is directed to a mental process.
The limitation of, “generating an updated version of the vehicle ledger,” is directed to a mental process. Figures 14a and 14b of the applicant’s drawings show an example of what it would look like for the vehicle ledger to be updated. Line 1422 is added to the ledger shown in the figures; a person could add such a line by hand to a spreadsheet based their own observations or actions. MPEP 2106.04(a)(2) III states that the courts consider a mental process “thinking” that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The step recites a mental process.
The limitation of, “a determination that the first criteria are not met, forgoing updating the vehicle ledger,” is directed to a mental process. A person could look at two different documents and mentally determine that they are not identical or contain different information or data. As cited in paragraph [0123] of the applicant’s specification, this constitutes determining if the first criteria are met or not. That same person could then decide because the documents are different they would take no further action. The step recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of, “the master ledger is implemented using a blockchain.” Examiner interprets blockchain under the definition as stated in the Merriam Webster Dictionary, “a digital database containing information (such as records of financial transactions) that can be simultaneously used and shared within a large decentralized, publicly accessible network.” Examiner clarifies that a blockchain comprises a database, a type of generic computer component. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of recording data, see MPEP 2106.05(g).
The claim recites, “receiving… transmitting.” These steps are described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving and transmitting were considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the blockchain is anything other than a possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 17, and thus it is ineligible.
STEP 1: Does claim 18 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a non-transitory computer-readable storage medium. Thus, the claim is directed to a machine or manufacture, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.
Claim 18:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors, the one or more programs including instructions for:
receiving, at a master node in the distributed network architecture, a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture;
in accordance with a determination that first criteria are met, updating the vehicle ledger, including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node, wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node, and wherein the master ledger is implemented using a blockchain that contains vehicle records for a plurality of vehicles associated with the distributed network architecture, the blockchain including a first block including the vehicle data corresponding to the first vehicle; and
transmitting the updated version of the vehicle ledger to the first vehicle node;
and in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “a determination that first criteria are met.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. The applicant’s specification states that, “the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical.” [0123] A person could look at two different documents and mentally determine that both contain identical words, markings, and/or images. This step is directed to a mental process.
The limitation of, “generating an updated version of the vehicle ledger,” is directed to a mental process. Figures 14a and 14b of the applicant’s drawings show an example of what it would look like for the vehicle ledger to be updated. Line 1422 is added to the ledger shown in the figures; a person could add such a line by hand to a spreadsheet based their own observations or actions. MPEP 2106.04(a)(2) III states that the courts consider a mental process “thinking” that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The step recites a mental process.
The limitation of, “a determination that the first criteria are not met, forgoing updating the vehicle ledger,” is directed to a mental process. A person could look at two different documents and mentally determine that they are not identical or contain different information or data. As cited in paragraph [0123] of the applicant’s specification, this constitutes determining if the first criteria are met or not. That same person could then decide because the documents are different they would take no further action. The step recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitations of, “a non-transitory computer-readable storage medium.” These steps are recited at a high level of generality and merely automate, therefore acting as a generic computers to perform the extra solution activity of data receiving and transmitting, see MPEP 2106.05(g).
The claim recites the limitation of, “the master ledger is implemented using a blockchain.” Examiner interprets blockchain under the definition as stated in the Merriam Webster Dictionary, “a digital database containing information (such as records of financial transactions) that can be simultaneously used and shared within a large decentralized, publicly accessible network.” Examiner clarifies that a blockchain comprises a database, a type of generic computer component. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of recording data, see MPEP 2106.05(g).
The claim recites, “receiving… transmitting.” These steps are described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving and transmitting were considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the non-transitory computer-readable storage medium and blockchain are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 18, and thus it is ineligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 10880070 B1) in view of Rencher (US 20190066061 A1).
Regarding claim 1, Delaney teaches,
A system comprising:
one or more computer processors (The communication system 104 may include at least one processor 108 [Col. 5 Ln. 59-60]); and
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors (at least one processor 108 configured to run or execute various software applications, computer code, and/or instructions stored (e.g., maintained) in at least one non-transitory computer-readable medium (e.g., at least one computer-readable medium implemented as hardware; e.g., at least one non-transitory processor-readable medium, at least one memory 110 [Col. 5 Ln. 59-65]), cause performance of operations comprising:
receiving, at a master node in a distributed network architecture (The first computing device may be a first node of a distributed blockchain ledger network [Col. 1 Ln. 49-50]), a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture (The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger. [Col. 1 Ln. 52-59]);
in accordance with a determination that first criteria are met, updating the vehicle ledger (The distributed blockchain ledger may be implemented on a permissioned distributed blockchain ledger network or a permissionless distributed blockchain ledger network. For example, through publically sharing and synchronizing the distributed blockchain ledger, impersonation, spoofing, and rogue data insertion may be actively managed and avoided. For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record, which would mean that most or all of the systems with access to the distributed blockchain ledger would be compromised. [Col. 4 Ln. 30-41] Examiner notes that the applicant’s specification states that, “the first criteria are met when the copy of the current vehicle ledger contains valid, updated data for the first vehicle.” Examiner interprets only inserting new data if the ledger contains a valid record as meeting the first criteria), including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node (The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger [Col. 1 Ln. 52-59]), wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. [Col. 1 Ln. 47-50]), and wherein the master ledger is implemented using a blockchain that contains vehicle records (Embodiments may include a distributed blockchain ledger, which includes records of data. The distributed blockchain ledger may be distributed across one or more computing devices onboard a vehicle and one or more computing devices offboard of the vehicle. [Col. 4 Ln. 26-30]), the blockchain including a first block including the vehicle data corresponding to the first vehicle (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. The first computing device may include a first processor and a first non-transitory computer readable medium. The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. [Col. 1 Ln. 47-55]); and
transmitting the updated version of the vehicle ledger to the first vehicle node (The first processor may be further configured to determine a data link for forwarding the record to other nodes of the distributed blockchain ledger network. [Col. 1 Ln. 59-62]); and
in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger (For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record [Col. 4 Ln. 36-39]).
Delaney does not explicitly teach the master ledger… contains vehicle records for a plurality of vehicles. However, Rencher teaches on an aircraft digital event ledger, comprising,
the master ledger… contains vehicle records for a plurality of vehicles (FIG. 3 is an illustration of an overview of a physical aircraft digital event ledger system for multiple aircraft depicted in accordance with an illustrative embodiment. ADEL group 300 is a variation of aircraft digital event ledger (ADEL) 200 of FIG. 2 in the context of multiple aircraft. Each individual system within ADEL group 300 may be an instance of aircraft digital event ledger (ADEL) 200 in FIG. 2 [0055]. The distribution of the aircraft digital event ledger (ADEL) supports the acquisition of data from multiple aircraft of multiple aircraft types, including but not limited, to all of the aircraft in aircraft group 302. [0056])… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the plurality of vehicles taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Regarding claim 9, Delaney teaches,
The system of claim 1, 
wherein generating the updated version of the vehicle ledger using… data stored in the master ledger includes adding vehicle data to the blockchain (The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger. [Col. 1 Ln. 52-59]).
Delaney does not explicitly teach that the data added to the ledger is vehicle data. However, Rencher teaches on an aircraft digital event ledger, which includes entering vehicle data into a ledger (The ledger is distinct in its capability as a shared distributed immutable source of accurate and timely information originating from things emitting or transmitting information, sensors monitoring the state and function of aircraft parts or assemblies, and operational level computer systems that are used in the design, manufacture, operation, and maintenance of aircraft. Other related, but non-operational, systems such as aircraft servicing, weather, airport data, and resource availability systems are interfaced to establish contextual environmental information relative to the event ledger entry. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle data entry taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Regarding claim 10, Delaney teaches the system as claimed and detailed above with respect to claim 1.
Delaney does not teach wherein the master ledger is remote from the first vehicle. However, Rencher teaches on an aircraft digital event ledger, comprising,
wherein the master ledger is remote from the first vehicle ( Another such characteristic is that multiple ledger instantiations onboard and off-board the aircraft are provided in support of the owner, operator, original equipment manufacturer, and regulatory interests. [0031] Examiner further points out Fig. 3: 300, 302, and 304).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle data entry taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Regarding claim 11, Delaney teaches the system as claimed and detailed above with respect to claim 1.
Delaney does not teach wherein the vehicle ledger includes vehicle data for the first vehicle that includes one or more items selected from the group consisting of: vehicle components, software for a respective vehicle component, and a revision level for the respective vehicle component. However, Rencher teaches on an aircraft digital event ledger, comprising, 
wherein the vehicle ledger includes vehicle data for the first vehicle that includes one or more items selected from the group consisting of: vehicle components, software for a respective vehicle component, and a revision level for the respective vehicle component (The aircraft digital event ledger of the illustrative embodiments is a ledger of aircraft events that is kept in association with the design, manufacture, delivery, operation, maintenance, regulatory compliance, and ownership transfer of the aircraft. Events are captured as a function of aircraft task completion during assembly, inclusive of quality assurance activities. Events are also captured as a result of an out-of-phase or out-of-variance condition during aircraft operation or during the aircraft maintenance cycle. Included in the event ledger are events provided by part and component original equipment manufacturers that supply both to the aircraft manufacturer and to the aircraft owner, operator, and maintenance entities. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle parts and maintenance records taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently and securely monitor, record, and secure aircraft event and activity data (see [0002] of Rencher).
Regarding claim 16, Delaney teaches the system as claimed and detailed above with respect to claim 1.
Delaney teaches on the use of blockchain for maintaining vehicle ledgers (Embodiments may include a distributed blockchain ledger, which includes records of data. The distributed blockchain ledger may be distributed across one or more computing devices onboard a vehicle and one or more computing devices offboard of the vehicle. [Col. 4 Ln. 26-30]); however, Delaney does not teach maintaining the master ledger using the blockchain that contains vehicle records for the plurality of vehicles associated with the distributed network architecture. However, Rencher teaches on an aircraft digital event ledger, comprising,
maintaining the master ledger… that contains vehicle records for the plurality of vehicles associated with the distributed network architecture (FIG. 3 is an illustration of an overview of a physical aircraft digital event ledger system for multiple aircraft depicted in accordance with an illustrative embodiment. ADEL group 300 is a variation of aircraft digital event ledger (ADEL) 200 of FIG. 2 in the context of multiple aircraft. Each individual system within ADEL group 300 may be an instance of aircraft digital event ledger (ADEL) 200 in FIG. 2 [0055]. The distribution of the aircraft digital event ledger (ADEL) supports the acquisition of data from multiple aircraft of multiple aircraft types, including but not limited, to all of the aircraft in aircraft group 302. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the plurality of vehicles taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Regarding claim 17, Delaney teaches,
A method for maintaining vehicle ledgers in a distributed network architecture, the method comprising:
receiving, at a master node in the distributed network architecture (The first computing device may be a first node of a distributed blockchain ledger network [Col. 1 Ln. 49-50]), a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture (The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger. [Col. 1 Ln. 52-59]);
in accordance with a determination that first criteria are met, updating the vehicle ledger (The distributed blockchain ledger may be implemented on a permissioned distributed blockchain ledger network or a permissionless distributed blockchain ledger network. For example, through publically sharing and synchronizing the distributed blockchain ledger, impersonation, spoofing, and rogue data insertion may be actively managed and avoided. For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record, which would mean that most or all of the systems with access to the distributed blockchain ledger would be compromised. [Col. 4 Ln. 30-41] Examiner notes that the applicant’s specification states that, “the first criteria are met when the copy of the current vehicle ledger contains valid, updated data for the first vehicle.” Examiner interprets only inserting new data if the ledger contains a valid record as meeting the first criteria), including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node (The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger [Col. 1 Ln. 52-59]), wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. [Col. 1 Ln. 47-50]), and wherein the master ledger is implemented using a blockchain that contains vehicle records (Embodiments may include a distributed blockchain ledger, which includes records of data. The distributed blockchain ledger may be distributed across one or more computing devices onboard a vehicle and one or more computing devices offboard of the vehicle. [Col. 4 Ln. 26-30]), the blockchain including a first block including the vehicle data corresponding to the first vehicle (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. The first computing device may include a first processor and a first non-transitory computer readable medium. The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. [Col. 1 Ln. 47-55]); and
transmitting the updated version of the vehicle ledger to the first vehicle node (The first processor may be further configured to determine a data link for forwarding the record to other nodes of the distributed blockchain ledger network. [Col. 1 Ln. 59-62]);
and in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger (For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record [Col. 4 Ln. 36-39]).
Delaney does not explicitly teach the master ledger… contains vehicle records for a plurality of vehicles. However, Rencher teaches on an aircraft digital event ledger, comprising,
the master ledger… contains vehicle records for a plurality of vehicles (FIG. 3 is an illustration of an overview of a physical aircraft digital event ledger system for multiple aircraft depicted in accordance with an illustrative embodiment. ADEL group 300 is a variation of aircraft digital event ledger (ADEL) 200 of FIG. 2 in the context of multiple aircraft. Each individual system within ADEL group 300 may be an instance of aircraft digital event ledger (ADEL) 200 in FIG. 2 [0055]. The distribution of the aircraft digital event ledger (ADEL) supports the acquisition of data from multiple aircraft of multiple aircraft types, including but not limited, to all of the aircraft in aircraft group 302. [0056])… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the plurality of vehicles taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Regarding claim 18, Delaney teaches,
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors (at least one processor 108 configured to run or execute various software applications, computer code, and/or instructions stored (e.g., maintained) in at least one non-transitory computer-readable medium (e.g., at least one computer-readable medium implemented as hardware; e.g., at least one non-transitory processor-readable medium, at least one memory 110 [Col. 5 Ln. 59-65]), the one or more programs including instructions for:
receiving, at a master node in a distributed network architecture (The first computing device may be a first node of a distributed blockchain ledger network [Col. 1 Ln. 49-50]), a request to update a vehicle ledger associated with a first vehicle node of a plurality of vehicle nodes comprising the distributed network architecture (The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger. [Col. 1 Ln. 52-59]);
in accordance with a determination that first criteria are met, updating the vehicle ledger (The distributed blockchain ledger may be implemented on a permissioned distributed blockchain ledger network or a permissionless distributed blockchain ledger network. For example, through publically sharing and synchronizing the distributed blockchain ledger, impersonation, spoofing, and rogue data insertion may be actively managed and avoided. For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record, which would mean that most or all of the systems with access to the distributed blockchain ledger would be compromised. [Col. 4 Ln. 30-41] Examiner notes that the applicant’s specification states that, “the first criteria are met when the copy of the current vehicle ledger contains valid, updated data for the first vehicle.” Examiner interprets only inserting new data if the ledger contains a valid record as meeting the first criteria), including:
generating an updated version of the vehicle ledger using vehicle data stored in a master ledger associated with the master node (The first processor may be further configured to receive data for entry in the first instance of the distributed blockchain ledger. The first processor may be further configured to write a record including the data in the first instance of the distributed blockchain ledger [Col. 1 Ln. 52-59]), wherein the vehicle data corresponds to a first vehicle associated with the first vehicle node (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. [Col. 1 Ln. 47-50]), and wherein the master ledger is implemented using a blockchain that contains vehicle records (Embodiments may include a distributed blockchain ledger, which includes records of data. The distributed blockchain ledger may be distributed across one or more computing devices onboard a vehicle and one or more computing devices offboard of the vehicle. [Col. 4 Ln. 26-30]), the blockchain including a first block including the vehicle data corresponding to the first vehicle (The system may include a first computing device implemented in a vehicle. The first computing device may be a first node of a distributed blockchain ledger network. The first computing device may include a first processor and a first non-transitory computer readable medium. The first processor may be configured to maintain a first instance of a distributed blockchain ledger in the first non-transitory computer readable medium. [Col. 1 Ln. 47-55]); and
transmitting the updated version of the vehicle ledger to the first vehicle node (The first processor may be further configured to determine a data link for forwarding the record to other nodes of the distributed blockchain ledger network. [Col. 1 Ln. 59-62]); and
in accordance with a determination that the first criteria are not met, forgoing updating the vehicle ledger (For example, to be able to insert an unknown piece of data into data flows, the distributed blockchain ledger would have to contain a corresponding valid record [Col. 4 Ln. 36-39]).
Delaney does not explicitly teach the master ledger… contains vehicle records for a plurality of vehicles. However, Rencher teaches on an aircraft digital event ledger, comprising,
the master ledger… contains vehicle records for a plurality of vehicles (FIG. 3 is an illustration of an overview of a physical aircraft digital event ledger system for multiple aircraft depicted in accordance with an illustrative embodiment. ADEL group 300 is a variation of aircraft digital event ledger (ADEL) 200 of FIG. 2 in the context of multiple aircraft. Each individual system within ADEL group 300 may be an instance of aircraft digital event ledger (ADEL) 200 in FIG. 2 [0055]. The distribution of the aircraft digital event ledger (ADEL) supports the acquisition of data from multiple aircraft of multiple aircraft types, including but not limited, to all of the aircraft in aircraft group 302. [0056])… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the plurality of vehicles taught by Rencher. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor, record, and secure disparate aircraft event and activity data spread across a whole fleet (see [0002] of Rencher).
Claims 2-3, 5, 7-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 10880070 B1) in view of Rencher (US 20190066061 A1) in further view of Leatherman (US 6263319 B1).
Regarding claim 2, Delaney teaches,
The system of claim 1, wherein:
the master ledger is a first copy of the blockchain;
the vehicle ledger is a second copy of the blockchain.
Delaney does not teach the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical (The control system is adapted to receive remote ledger information from the remote communications unit relating to the independent ledger, compare corresponding information on the shadow ledger with the remote ledger information, and update the shadow ledger if the information is different from the information of the independent ledger. [Col. 2 Ln. 16-22]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Regarding claim 3, Delaney teaches the system as claimed and detailed above with respect to claim 1.
Delaney does not teach wherein receiving the request includes receiving a first version of the vehicle ledger stored at the first vehicle associated with the first vehicle node, the first version of the vehicle ledger including one or more changes to the vehicle data for the first vehicle that is not stored in the master ledger. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
wherein receiving the request includes receiving a first version of the vehicle ledger stored at the first vehicle associated with the first vehicle node, the first version of the vehicle ledger including one or more changes to the vehicle data for the first vehicle that is not stored in the master ledger (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350). If the ledgers equate, no update is necessary and the process is ended (block 1360 and 1380). If the ledgers do not equate (block 1360), the shadow ledger is updated (block 1370) and the process is ended (block 1380). [Col. 36 Ln. 7-13]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman). 
Regarding claim 5, Delaney teaches the system as claimed and detailed above with respect to claim 3.
Delaney does not teach in accordance with a determination that second criteria are met, updating the master ledger to include the one or more changes to the vehicle data for the first vehicle; and in accordance with a determination that the second criteria are not met, forgoing updating the master ledger to include the one or more changes to the vehicle data for the first vehicle. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
in accordance with a determination that second criteria are met, updating the master ledger to include the one or more changes to the vehicle data for the first vehicle (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350)… If the ledgers do not equate (block 1360), the shadow ledger is updated (block 1370) and the process is ended (block 1380). [Col. 36 Ln. 7-10 & 12-14]); and
in accordance with a determination that the second criteria are not met, forgoing updating the master ledger to include the one or more changes to the vehicle data for the first vehicle (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350). If the ledgers equate, no update is necessary and the process is ended (block 1360 and 1380). [Col. 36 Ln. 7-12]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Regarding claim 7 as best understood, Delaney teaches on the system as claimed and detailed above with respect to claim 5. 
Delaney does not teach wherein the second criteria are met when the one or more changes are received from the master node. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
wherein the second criteria are met when the one or more changes are received from the master node (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350)… If the ledgers do not equate (block 1360), the shadow ledger is updated (block 1370) and the process is ended (block 1380). [Col. 36 Ln. 7-10 & 12-14]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Regarding claim 8 as best understood, Delaney teaches the system as claimed and detailed above with respect to claim 5.
Delaney does not teach wherein forgoing updating the master ledger to include the one or more changes to the vehicle data for the first vehicle includes replacing the first version of the vehicle ledger with the updated vehicle ledger. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
wherein forgoing updating the master ledger to include the one or more changes to the vehicle data for the first vehicle includes replacing the first version of the vehicle ledger with the updated vehicle ledger (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350). If the ledgers equate, no update is necessary and the process is ended (block 1360 and 1380). [Col. 36 Ln. 7-12]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Regarding claim 19, Delaney teaches,
The computer-readable storage medium of claim 18, wherein:
The system of claim 1, wherein:
the master ledger is a first copy of the blockchain;
the vehicle ledger is a second copy of the blockchain.
Delaney does not teach the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
the first criteria are met when the first copy of the blockchain and the second copy of the blockchain are not identical (The control system is adapted to receive remote ledger information from the remote communications unit relating to the independent ledger, compare corresponding information on the shadow ledger with the remote ledger information, and update the shadow ledger if the information is different from the information of the independent ledger. [Col. 2 Ln. 16-22]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Regarding claim 20, Delaney teaches the system as claimed and detailed above with respect to claim 18.
Delaney does not teach wherein receiving the request includes receiving a first version of the vehicle ledger stored at the first vehicle associated with the first vehicle node, the first version of the vehicle ledger including one or more changes to the vehicle data for the first vehicle that is not stored in the master ledger. However, Leatherman teaches on ledger and transaction history maintenance, comprising,
wherein receiving the request includes receiving a first version of the vehicle ledger stored at the first vehicle associated with the first vehicle node, the first version of the vehicle ledger including one or more changes to the vehicle data for the first vehicle that is not stored in the master ledger (The shadow ledger (local or network) is accessed for the particular transponder using the transponder identification indicia (block 1340) and the transponder and shadow ledgers are compared (block 1350). If the ledgers equate, no update is necessary and the process is ended (block 1360 and 1380). If the ledgers do not equate (block 1360), the shadow ledger is updated (block 1370) and the process is ended (block 1380). [Col. 36 Ln. 7-13]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the ledger comparison and update taught by Leatherman. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional security for transactions, and if transactions occur outside of the ledger system or associated network, providing up-to-date accounting for when a vehicle/ node/ device is unavailable for communications (see [Col. 36 Ln. 14-20] of Leatherman).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 10880070 B1) in view of Rencher (US 20190066061 A1) in further view of Leatherman (US 6263319 B1) in further view of Manamohan (US 20190332955 A1).
Regarding claim 4, Delaney teaches the system as claimed and detailed above with respect to claim 3.
Delaney does not teach in accordance with a determination that a majority of the copies of the vehicle ledger stored at the first vehicle include the one or more changes to the vehicle data for the first vehicle, initiating a process for evaluating the one or more changes to the vehicle data for the first vehicle. However, Manamohan teaches on decentralized machine learning using blockchain, comprising,
in accordance with a determination that a majority of the copies of the vehicle ledger stored at the first vehicle include the one or more changes to the vehicle data for the first vehicle (The master node may obtain the training parameters from each of the participating nodes and then merge them to generate a set of merged training parameters. Merging the training parameters can be accomplished in a variety of ways, e.g., by consensus, by majority decision, averaging, and/or other mechanism(s) or algorithms. [0023]), initiating a process for evaluating the one or more changes to the vehicle data for the first vehicle (The master node may broadcast an indication that it has completed generating the merged training parameters, such as by writing a blockchain transaction that indicates the state change. Such state change (in the form of a transaction) may be recorded as a block to the distributed ledger with such indication. The nodes may periodically monitor the distributed ledger to determine whether the master node has completed the merge, and if so, obtain the merged training parameters. Each of the nodes may then apply the merged training parameters to its local model and then update its state, which is written to the distributed ledger. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the consensus and majority decision taught by Manamohan. One of ordinary skill in the art would have been motivated to make this modification in order to address coordination and deployment difficulties, security concerns, effects of system latency, and fault tolerance common with large scale distributed computing, especially in regards to blockchain ledger maintenance (see [0002] of Manamohan).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 10880070 B1) in view of Rencher (US 20190066061 A1) in further view of Leatherman (US 6263319 B1) in further view of Swanson (US 20140067152 A1).
Regarding claim 6, Delaney teaches the system as claimed and detailed above with respect to claim 5.
Delaney does not teach wherein the second criteria are not met when the one or more changes to the vehicle data were made when the first vehicle was not in communication with the master node. However, Swanson teaches:
wherein the second criteria are not met when the one or more changes to the vehicle data were made when the first vehicle was not in communication with the master node (Regardless of whether the handheld wireless device 57 is linked to the vehicle 12 using a wireless link or in-vehicle hardware, the vehicle telematics unit 30 can detect the status of the link and make decisions based on that status. For instance, the vehicle telematics unit 30 can maintain a connection status and change that status upon detecting the absence or presence of the handheld wireless device 57. When the handheld wireless device 57 is connected to the vehicle telematics device 30 (either physically or wirelessly), the device 30 can set the connection status as "connected." In contrast, if the handheld wireless device 57 is removed from the vehicle 12 or disconnected (either physically or wirelessly) from the vehicle telematics unit 30, then the unit 30 can change the connection status to "disconnected." And the connection status and/or the change in connection status can be used to trigger transmissions from the handheld wireless device 57. [0029] Examiner cites Swanson to show how communication connection status between two separate entities can be used as a trigger or “criteria” for determining whether or not to take action).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the connection monitoring and decision making taught by Swanson. One of ordinary skill in the art would have been motivated to make this modification in order monitor when a vehicle and other devices are in communication, so decisions can be made in a timely fashion that minimizes the cost of wireless communication (see [0003] of Swanson), or to ensure that all “offline” updates are captured and recorded in a secure ledger.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 10880070 B1) in view of Rencher (US 20190066061 A1) in further view of Biondo (US 20110077816 A1).
Regarding claim 12, Delaney teaches the system as claimed and detailed above with respect to claim 1.
Delaney does not teach wherein the request is sent from the first vehicle node in response to a detection of a predetermined event. However, Biondo teaches on systems and methods for odometer monitoring and recording, comprising,
wherein the request is sent from the first vehicle node in response to a detection of a predetermined event (When the initial triggering event is detected and the odometer and position information is received in response thereto, such information is date and time stamped (by the clock 46) and saved in a desirable location [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle event recording trigger taught by Biondo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent corruption or sabotage of vehicle data, so that an accurate record can be maintained (see [0002] of Biondo).
Regarding claim 13, Delaney teaches the system as claimed and detailed above with respect to claim 12.
Delaney does not teach wherein the predetermined event is vehicle startup. However, Biondo teaches on systems and methods for odometer monitoring and recording, comprising,
wherein the predetermined event is vehicle startup (When the initial triggering event is detected and the odometer and position information is received in response thereto, such information is date and time stamped (by the clock 46) and saved in a desirable location [0046]… Non-limiting examples of the subsequent triggering event include the turning on of the vehicle 12 ignition (i.e., an ignition on cycle) [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle event recording trigger taught by Biondo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent corruption or sabotage of vehicle data, so that an accurate record can be maintained (see [0002] of Biondo).
Regarding claim 14, Delaney teaches the system as claimed and detailed above with respect to claim 12.
Delaney does not teach wherein the predetermined event is establishing a communication session between the first vehicle node and the first vehicle. However, Biondo teaches on systems and methods for odometer monitoring and recording, comprising,
wherein the predetermined event is establishing a communication session between the first vehicle node and the first vehicle (When the initial triggering event is detected and the odometer and position information is received in response thereto, such information is date and time stamped (by the clock 46) and saved in a desirable location [0046]… Non-limiting examples of the subsequent triggering event include a message received event. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle event recording trigger taught by Biondo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent corruption or sabotage of vehicle data, so that an accurate record can be maintained (see [0002] of Biondo).
Regarding claim 15, Delaney teaches the system as claimed and detailed above with respect to claim 12.
Delaney does not teach wherein the predetermined event is expiration of a predetermined amount of time. However, Biondo teaches on systems and methods for odometer monitoring and recording, comprising,
wherein the predetermined event is expiration of a predetermined amount of time (When the initial triggering event is detected and the odometer and position information is received in response thereto, such information is date and time stamped (by the clock 46) and saved in a desirable location [0046]… Non-limiting examples of the subsequent triggering event include… a timer recording event… The timer recording subsequent triggering event is initiated by the in-vehicle timer that is set to periodically trigger the recordation of the mileage and vehicle position. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Delaney by implementing the vehicle event recording trigger taught by Biondo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent corruption or sabotage of vehicle data, so that an accurate record can be maintained (see [0002] of Biondo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaji (US 20200026619 A1) teaches on a history management method for managing history information of multiple vehicles using blockchains is provided. The history management method includes generating a master block from history information collected in a vehicle, setting a node serving as a storage destination of a backup block of the master block per block, storing, together with the master block, backup blocks that are different in history information collecting vehicle from the master block in a block storage unit, and sending the backup block for a particular vehicle requested in a recovery request.
Mondello (US 20200313851 A1) teaches on apparatuses, methods, and systems for using a local ledger block chain for secure updates. An embodiment includes a memory, and circuitry configured to receive a global block to be added to a local ledger block chain for validating an update for data stored in the memory, where the global block to be added to the local ledger block chain includes a cryptographic hash of a current local block in the local ledger block chain, a cryptographic hash of the data stored in the memory to be updated, where the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. HEINS/Examiner, Art Unit 3666             
                                                                                                                                                                                           /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666